Title: To George Washington from Henry Laurens, 20 December 1777
From: Laurens, Henry
To: Washington, George



Sir
York [Pa.] 20th Decemr 1777.

The 17th Inst. I troubled Your Excellency by the hand of Messenger Jones.
Under this Cover Your Excellency will receive two Acts of Congress of Yesterday’s date respectively—one for regulating & restricting the terms of payment for past unliquidated & future supplies of provisions & other necessaries for British Prisoners.
The other requesting Your Excellency to inform Congress the intended disposition of the Army, if it be determined to withdraw from encampment, & strongly recommending the State of New Jersey as an object demanding attention & protection—together with a Remonstrance to Congress from the Council & General Assembly of Pennsylvania, upon which is founded the first Clause of the last mentioned Act. to the above I shall add a Resolve of the 8th alluded to in my Letter of that date which has been ever Since lying on my Table from

an opinion which I had entertained that a subsequent Resolve would have been coupled to it, but no Such, nor any relative to the Subject, has been Sent to me. I have the honour to be with great respect & Esteem

P.S. Just as I was about closing this packet I received one from General Parsons containing a very Interesting correspondence with Sir Willm Tryon; Congress being convened I could not with propriety detain the papers even for an attentive perusal—from a Cursory reading, I remember Sir William after justifying certain wanton acts of conflagration & of Cruelty & base Insult upon some of the friends of the American cause which had been complained of by our General, says he has “offered twenty Silver Dollars per Man” as a præmium for taking up & delivering Committee Men—an Alarm, which indicates drawing the Scene & disclosing the last Act in the horrors of Civil War.
Sir William’s in[c]lination is however disclosed, & his petulence has furnished a Key to certain ambiguous terms contained in a late Letter to your Excellency from Sir William Howe.

